320 S.W.3d 739 (2010)
Gregory CHAMBERS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93994.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2010.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.
Prior report: 234 S.W.3d 501.

ORDER
PER CURIAM.
Gregory Chambers ("Movant") appeals from the judgment of the motion court denying his motion for post-conviction relief under Rule 29.15 without an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).